UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7321



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FULTON LEE HINEBAUGH,

                                            Defendant - Appellant.



                            No. 98-7322



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FULTON LEE HINEBAUGH,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CR-94-65, CA-98-152-1)


Submitted:   February 11, 1999         Decided:     February 24, 1999
Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fulton Lee Hinebaugh, Appellant Pro Se.    Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Fulton Lee Hinebaugh appeals from two orders arising out of

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1998).     We

dismiss the appeals for lack of jurisdiction because the orders are

not appealable.*    This court may exercise jurisdiction only over

final orders, see 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, see 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).    The orders here appealed are neither final orders nor ap-

pealable interlocutory or collateral orders.

     We deny a certificate of appealability and dismiss the appeals

as interlocutory.    We also deny Hinebaugh’s motions for the ap-

pointment of counsel and for additional time to file a traverse to

the Government’s response.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




     *
       In the first order, from which Hinebaugh appeals, the
district court dismissed all but one of Hinebaugh’s claims; in the
second order, the district court denied Hinebaugh’s motions to
appoint counsel, withdraw the action, and to recuse the district
court judge.


                                  3